Citation Nr: 0407463	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to March 
1962, April 1965 to December 1966, and September 1977 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the May 2001 rating decision also denied 
entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, evaluated as 20 percent 
disabling.  The veteran entered a timely notice of 
disagreement with this decision.  Then, in June 2002, the RO 
issued a rating decision increasing the veteran's rating for 
degenerative disc disease of the lumbar spine to 40 percent.  
Also in June 2002, the RO issued a statement of the case 
regarding the veteran's claim of entitlement to an increased 
rating for degenerative disc disease of the lumbar spine.  In 
his substantive appeal (VA Form 9), the veteran indicated 
that he only wished to appeal the issues of entitlement to an 
increased rating for his left and right knees and only 
addressed those issues in his arguments.  The veteran was 
advised in a letter notifying him of the June 2002 rating 
decision that he had to take further action in order to 
continue his appeal with respect to his claim of entitlement 
to an increased rating for degenerative disc disease of the 
lumbar spine.  No such communication was received from the 
veteran or his representative within the time period 
allowable for filing a timely substantive appeal.  

Insofar as the veteran did not perfect his appeal of the 
issue of entitlement to an increased rating for his 
degenerative disc disease of the lumbar spine with the 
submission of a substantive appeal, such is not before the 
Board.  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the appellant.  VAOPGCPREC 9-99, 
64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. App. 
468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance the veteran is not prejudiced in 
that the matter in question has not been certified for appeal 
and there is not any indication that he is of the belief that 
such matter is in appellate status.  

The Board additionally notes that the veteran's 
representative's, in March 2004, requested consideration for 
an increased evaluation of the veteran's degenerative disc 
disease of the lumbar spine, citing specifically to 
regulatory amendments made in VA's Schedule for Rating 
Disabilities.  That issue is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

In this case, the veteran contends that his left knee and 
right knee disability ratings should be increased from 10 
percent to 20 percent as he experiences pain, swelling, and 
limitation of motion on a daily basis, and that such symptom 
worsen with activity.  He also reports that his left knee 
will "give out" and that he has trouble standing for long 
periods of time.  The veteran claims that both knee 
disabilities have affected his employment as a carpenter.  
Specifically, he states that after working for a period of 
time, he has swelling and severe pain in his knees and that 
it takes approximately one to two days before he is able to 
return to work.  Furthermore, the veteran states that he must 
limit the size of the projects he undertakes and the number 
of hours he works due to his knee disabilities.  

The claims file reflects that the most recent VA compensation 
examination was conducted in March 2002.  In DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that when rating a 
disability based on motion loss, consideration must be given 
to whether additional disability exists due to pain on use or 
during flare-ups, citing to factors in 38 C.F.R. §§ 4.40, 
4.45 (2003).  It does not appear that the current medical 
evidence of record is sufficient to evaluate the veteran's 
overall level of functional loss due to left or right knee 
problems, particularly based on his more recent statements 
concerning the impact of knee symptoms on his daily routine.  
Nor does the medical evidence of record adequately assess 
whether the veteran has instability or other pathology 
warranting consideration for higher or separate ratings.  
Therefore, a remand to obtain contemporary clinical findings 
and conclusions is indicated to ensure evaluation based on an 
accurate disability picture.

In addition, while on remand, any outstanding records of 
relevant post-service medical treatment should be obtained 
for consideration in connection with the veteran's claims of 
entitlement to increased ratings for his left and right knee 
disabilities.    

Accordingly, this case is REMANDED for the following:

1.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and its 
implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the type of 
evidence needed to support his claim and 
whether he or VA is responsible for 
obtaining such evidence, and, requesting 
him to submit relevant evidence in his 
possession.  

2.  The veteran should, in any case, be 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for any left or right knee 
disability.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.

3.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and severity of the veteran's left 
knee and right knee disabilities.  The 
examiner must review the entire claims 
folder, to include evidence received in 
connection with the above requests.  

Such tests as the examining physician 
deems necessary should be performed, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  

The ranges of active and passive left 
knee and right knee motion should be 
reported in degrees.  The examiner should 
identify the extent of any functional 
loss present with respect to the knees 
due to weakened movement, excess 
fatigability, incoordination, or pain on 
motion/use should be noted.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range of motion loss.  The 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiner 
should also discuss whether the veteran 
experiences flare-ups and, if so, what 
degree of additional functional 
limitation results.  In this regard the 
examiner should comment on the veteran's 
history of worsening symptoms in the 
afternoons and after having worked.

The examiner is otherwise requested to 
identify the presence and degree of any 
left knee or right knee arthritis or 
instability, or other objective pathology 
resulting in functional loss.  

The examiner is also requested to provide 
an opinion as to whether, and if so to 
what extent, the veteran's left knee 
and/or right knee disabilities interfere 
with his ability to perform everyday 
tasks and/or employment.  

All opinions expressed should be 
accompanied by supporting rationale.  

4.  After completing the above actions, 
the RO should readjudicate the veteran's 
claims of entitlement to increased 
ratings for the knees.  If the claims 
remain denied the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



